PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,837
Filing Date: 13 Dec 2018
Appellant(s): Cordell et al.



__________________
Samuel Simpson
For Appellant


EXAMINER’S ANSWER 











This is in response to the appeal brief filed February 14, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Bridging pages 6-8 of the Appeal Brief, Appellants argue that the prior art cited fails to teach transmitting the audio data to the customer care platform, so that the customer care platform sends the audio data to the audio-based device for consumption at the audio-based device without rendering of audio data in the first spoken language.  In particular, Appellants point out paragraph 0183 along with figure 18 and states that Kang specifically teaches “the transmitter-side terminal 100 can transmit the text in the first language and the translation information in the second language received from the ASR/translation server 400, together with the voice signal in the first language, to the receiver-side terminal 200 in step 1805” (emphasis added).  Appellants argue that paragraph 0183 teaches the opposite of claim 1, which recites “without rendering of audio data in the first spoken language” (emphasis added).  However, according to paragraph 0183, which was cited in the Office Action dated October 23, 2020 page 9, it also teaches, “instead of transmitting the voice signal in the first language to the receiver-side terminal 200, the transmitter side terminal 100 can provide translation voice in the second language to the receiver-side terminal 200” (emphasis added).  In 
Bridging pages 8-9 of the Appeal Brief, Appellants argue the prior art cited fails to teach the foregoing generation of audio recitation.  It was explained that Kraenzel output is text whereas in claim 1 the output is audio.  However, according to the present claim language, it recites performing, at the language interpretation platform via a plurality of language interpreters, a second spoken language interpretation of the customer care response from the second spoken language to the first spoken language and2Serial No. 16/219,837Docket No. LLS-0470-US generating, with the processor, audio data corresponding to the second spoken language interpretation of the customer care response, the audio data representing a singular voice for the plurality of language interpreters.  The claim language does not require that the audio data is audible audio data that is output, although the claim recites “spoken language”, as can be seen above.  Spoken language is language to convey data.  Kraenzel, discloses dividing a spoken communication into portions and performing spoken language interpretation of the communication via a plurality of language interpreters (e.g., a combination of human and machine interpreters/translators), and merging the spoken language communication into a singular translation/interpretation result which is then provided to a voice synthesizer to provide a singular voice audio for the plurality of language interpreters (paragraphs 0032-0033, 0036, and 0040).  Therefore, the prior art cited teaches the claims as recited and Appellants arguments are not persuasive. 
Bridging pages 9-12, Appellants explain that the claims 3, 6, 8-11, 13, 16 and 18-20 are not obvious for reasons set forth above.  Appellants argue, regarding claims 5, 7, after merging of a set of text, and accordingly, what would have been obvious to one of ordinary skill in the art based on the combination of references is to transition from one translator to a different translator [as taught by D’Penha] before the merging of text to improve the quality of the translation.  Appellants further argue that it would not have been obvious to transition to a different translator after the translators had already completed their translations (i.e., during presentation of the synthesized voice).  However, in giving claim 7 its broadest reasonable interpretation, the transition of the second spoken language interpretation from a first interpreter to a second interpreter isn’t required to happen before the second spoken language interpretation is complete, it’s only required to happen during a presentation to the user of the second language interpretation according to the singular voice.  This concept is rendered obvious by the combined teachings of Kraenzel and D’Penha.  Kraenzel describes receiving information 108 that includes at least one of voice 113 and text 111 (paragraph 0025).  Each spoken sentence is divided into multiple portions […] and the different portions are sent to different translators (paragraph 0030), which includes at least one human translator 130 and at least one computer translation system 132 (paragraph 0032).  The translation management program combines the translated text portions as corrected/edited by the human translators. […] Finally, the translation management program supplies the combined translated text to a voice synthesizer to audibly play the translated sentence to the other participant in the conversation (paragraph 0033).  Further, D’Penha describes a translation system that switches from a machine language interpreter to a human language interpreter in real time, where a customer may request 
Appellants argue that a modification of Kraenzel based on D’Penha would have changed the principle of operation of Kraenzel.  In particular, Appellants point out that Kraenzel, paragraph 0030, already teaches a quality control approach of having a human translator that “corrects/edits in text form the text portion translated by the computer translation system.” Because Kraenzel is directed toward language translation, rather than language interpretation, determining quality control compliance before voice synthesis is not only possible, but preferable to that of correction during transmission to a recipient. Therefore, a transition to a different language interpreter during a presentation to the user of the second language interpretation according to the singular voice would substantially modify the principle of operation of Pettay, Kang, and Kraenzel.  In response to Appellants’ argument the examiner contests that the modification of Kraenzel based on the teachings of D’Penha does not remove the quality control steps that take place before voice synthesis in Kraenzel (paragraphs 0032-0033), and instead describes an additional quality control step that is added during voice synthesis in the form of user feedback regarding the quality of a spoken language interpretation (D’Penha 0018, 0021-0022, 0024).  Such modification of Kraenzel does not change its principle of operation, instead it enhances the quality control system of Kraenzel by incorporating user feedback, which creates a more satisfactory language interpretation experience (D’Penha paragraph 0005).

Respectfully submitted,
/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657                                                                                                                                                                                                       

Conferees:
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.